Citation Nr: 1010703	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part denied entitlement to 
service connection bilateral hearing loss and bilateral 
tinnitus.

The Veteran provided testimony before the Board at the RO in 
February 2010.  A transcript is of record.   


FINDINGS OF FACT

1.  Current bilateral hearing loss is the result of noise 
exposure in service.  

2.  Current bilateral tinnitus is the result of noise 
exposure in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

2.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bilateral hearing 
loss and tinnitus, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred bilateral hearing loss 
and bilateral tinnitus as a result of military noise 
exposure.  

The record clearly establishes that the Veteran has current 
bilateral hearing loss and bilateral tinnitus disabilities.  

In an October 2006 examination conducted by a private 
audiologist, the Veteran was found to have moderate, high 
frequency hearing loss in the left ear and severe, frequency 
hearing loss in the right ear.  While only the raw data of 
the audiogram were reported, it appears that threshold levels 
in both the left and right ear were above 40 decibels at both 
3000 and 4000 hertz.  The examiner also stated that Maryland 
CNC test results showed speech discrimination of 92 percent 
in the right ear and 96 percent in the left ear.  

The Veteran received a VA examination conducted by an 
audiologist in March 2007.  Audiogram results showed hearing 
thresholds above 40 decibels at 4000 hertz in the right ear 
and at 3000 and 4000 hertz in the left ear.  As both exams 
show auditory thresholds in at least one of the required 
frequencies were measured to be above 40 decibels for both 
ears, the first requirement for service connection for 
bilateral hearing loss-a current disability-is established.  
See 38 C.F.R. § 3.385 (2009).  

Both the October 2006 private examiner and March 2007 VA 
examiner noted tinnitus.  The private examiner stated that 
tinnitus was generally a subjective perception and found that 
based on the Veteran's reports, he had chronic and constant 
bilateral tinnitus.  The VA examiner noted that the Veteran 
reported constant bilateral tinnitus, which was more severe 
in the right ear than the left.  Therefore, current of 
tinnitus has also been demonstrated.  

The Veteran has reported in-service acoustic trauma.  He has 
testified that as an intelligence officer his duties included 
entering tunnels with tunnel rats and that the tunnel rats 
would fire a .45 caliber gun about five to seven feet away 
from him in a confined space.  He is competent to report this 
exposure, and it is consistent with his duties as an 
intelligence officer serving in Vietnam.

The remaining question is whether there is a nexus between 
the current disabilities and service.  The Veteran has 
testified that tinnitus began in service following the 
exposure to gunfire and continued up to the present.  His 
private audiologist reported that the Veteran had told her a 
similar history.

While the VA audiologist reported on VA examination in March 
2007, that the Veteran had only noticed tinnitus for the past 
two years, the Veteran has denied making this statement.  The 
evidence is at least in equipoise on the question of whether 
there was a continuity of symptomatology.  

The October 2006 private examiner opined that the tinnitus 
was incurred in service, while the VA examiner concluded that 
it was not.  The VA examiner's opinion was reportedly based 
on the absence of any reports of tinnitus in the service 
treatment records.  The Court has held that a medical opinion 
is inadequate if it relies on the absence of service 
treatment records without considering a veteran's reports of 
injuries and symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  The private audiologist's opinion together with the 
Veteran's reports of a continuity of symptomatology, weight 
in favor of a finding that there is a nexus between current 
tinnitus and acoustic trauma in service.  Accordingly, 
service connection for tinnitus is granted.

The private audiologist also found evidence of a significant 
high frequency hearing threshold shift in both ears in 
service as demonstrated by the difference in the Veteran's 
entrance and separation examinations.  This, combined with 
the fact that he was exposed to military acoustic trauma and 
reported the absence of noisy hobbies or employment 
situations since service, led the private examiner to 
conclude that it was at least as likely as not that the 
Veteran's bilateral hearing loss and tinnitus were incurred 
in and caused by service.  

A comparison of the service entrance and separation 
examinations shows that speech reception thresholds actually 
were better in a number of frequencies at service separation 
than they were at service entrance.  There was, however, a 10 
decibel shift in left ear at 4000 Hertz.  In addition, the VA 
examiner appears to have accepted that there was a 10 decibel 
shift, as reported by the private audiologist.

The March 2007 VA examiner specifically disagreed with the 
private audiologist's opinion.  He interpreted the Veteran's 
separation examination as showing normal hearing at all 
measured threshold and stated that it was generally accepted 
in audiology that acoustic trauma caused hearing loss or 
tinnitus at the time of the incident, not later.  The VA 
examiner's clinical opinion was that while tinnitus might 
have been caused by hearing loss, neither bilateral hearing 
loss nor tinnitus was connected to service.  

Both the private examiner and the VA examiner's noted review 
of the Veteran's service records, report of medical history, 
and subjective complaints of symptoms.  Both examiners are 
qualified audiologists and conducted audiograms in accordance 
with the regulations.  Therefore, the examination reports are 
at least in equipoise as to whether the Veteran's current 
bilateral hearing loss and tinnitus are connected to service.  

Furthermore, the Veteran is competent to report a continuity 
of symptomatology and has done so several times as noted 
above.  As the record supports the conclusion that bilateral 
hearing loss and tinnitus began in service and have continued 
since, and evidence is in favor of finding a nexus between 
the current disabilities and service.  Janderau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


